Citation Nr: 0502650	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of both feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1975 to March 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

In July 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was granted special monthly compensation for 
loss of use of the right foot in March 1999.  

3.  The veteran does not have loss of use of his feet such 
that no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee, with use of a suitable 
prosthetic appliance.  


CONCLUSION OF LAW

The criteria for special monthly compensation on the basis of 
loss of use of both feet have not been met.  38 U.S.C.A. §§ 
1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.350 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in February 2004, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the February 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  "Loss of use of a hand or a foot" will be held 
to exist when no effective function remains, other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee, with use of a 
suitable prosthetic appliance. The determination will be made 
on the basis of the actual remaining function, with attention 
to whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Medical evidence is needed to lend plausible support for the 
issue presented by this case because the issue involves 
questions of medical fact requiring medical knowledge or 
training for resolution.  Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  

Evidence

On VA neurological examination of the veteran in August 1999, 
it was noted that the veteran came to the examination in a 
wheelchair.  He was wearing a right ankle foot orthosis.  On 
VA examination in July 2000, the examiner noted that the 
computer file was reviewed.  The veteran's medical history 
was noted.  The veteran reported having left foot drop.  He 
reported having a number of falls recently due to his left 
toes curling under his foot, and subsequently losing his 
balance.  He denied being unable to raise his left foot.  He 
said that he could not raise his toes on his left foot.  On 
examination, ankle motion was noted as ankle dorsiflexion, 
plantar flexion, 3/5 on the left. 5-/5 on the right.  Gait 
with assistance of a cane was noted to be steady, but with 
slight circumduction of the left lower extremity.  Turning 
ability was noted to be normal.  Ankle reflex was 1 
bilaterally.  The pertinent diagnosis was status post 
diskectomy, foraminotomy, but with continued low back pain, 
difficulty with left foot drop when not wearing brace.  

VA outpatient treatment records show that in September 2000, 
the veteran could ambulate without support, but had 
complaints of pain.  

The veteran appeared at a personal hearing at the RO in 
December 2000.  He stated that he was unable to extend two 
toes on his left foot.  He described his complaints and 
current treatment.  A complete transcript is of record.  

In April 2001, the veteran submitted several lay statements 
from individuals who stated generally that they had observed 
the veteran having difficulty in such areas as walking, 
performing household chores, driving, climbing stairs, and 
bending over.  The veteran also submitted a statement from a 
private practitioner.  The physician noted that he had 
examined the veteran in January 2001.  He stated that the 
veteran had bilateral foot drop, left worse than the right.  
He noted that he had reviewed the veteran's records from VA 
and noted that he had right foot drop in the past.  It was 
stated that it should be noted that the veteran had the same 
severity on the left as the right and that the left was 
actually worse.  

In an April 2003 letter the above noted private examiner 
stated that the veteran has bilateral foot drop and 
neuropathy.  It was reported that he could not lift his feet 
or toes and required braces on both feet.  It was stated that 
" his loss of use of the feet is such that 'no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance'."

The veteran underwent a VA feet examination in August 2004.  
The examiner stated that the claims file was available and 
was reviewed in its entirety.  It was noted that the veteran 
has been fitted with AFOs at both legs and was wearing them 
when he presented for examination.  Examination showed that 
the veteran had pedal pulses at both ankles.  He had mild 
pronation of both ankles.  There was no lateral deviation of 
the great toe on the left foot, and there were no cockup 
deformities of the other toes.  There were no calluses of the 
left foot.  The veteran could dorsiflex the left foot ankle 
10 degrees actively and lacked 20 degrees of obtaining the 
neutral position.  It was stated that the same active range 
of motion was noted at the right foot ankle consistent with 
bilateral foot drop.  The veteran could plantar flex the he 
left foot to 35 degrees.  His gait was somewhat wide based 
and with full foot placement, bilaterally for the most part 
with little evidence of dorsiflexion of the forefeet on 
walking.  X-rays showed that the bones of the left foot are 
anatomically aligned with no fracture or dislocation.  There 
was minimal early osteoarthritis at the first metatarsal 
phalangeal joint.  The examiner opined that the veteran does 
have some preservation with his AFOs in place as to balance 
and propulsion that the examiner believed would serve the 
veteran better than amputation bilaterally with fitting of 
prosthetic devices at this time.  It was noted that the 
veteran uses a cane and is able to ambulate without it but 
that it provided a measure of stability for him.  


Discussion

While the veteran clearly has limitation of functioning of 
both feet, he does not have loss of use of both feet.  As 
evidenced by his ability to walk with the assistance of AFOs, 
the functioning of the veteran's lower extremities is better 
than would be the case if he had amputation stumps and 
prosthetic devices of both lower extremities, as opined by 
the VA examiner in August 2004.  

It is noted that a private examiner has opined that the 
veteran's loss of use of the feet is such that no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). Finally, a medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

In this instance the Board finds that the VA examiner's 
opinion is more probative of the issue here.  Unlike the 
private examiner, who generally offered an opinion without 
clinical data or other rationale, the VA examiner reviewed 
the veteran's entire claims file, and recorded a complete 
examination of the veteran.  The VA examiner also offered 
rationale for the conclusion reached.  

The Board notes that in January 2004, the RO sent a letter to 
the above noted private examiner and asked him to provide 
records regarding his treatment of the veteran.  No response 
was received.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for SMC for loss of use of both feet.  




ORDER

Entitlement to special monthly compensation based on loss of 
use of both feet is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


